Jackson, Justice.
The plaintiff sued, on a constable’s bond, the constable and his sureties for damage arising from failure to levy, laying his damage at one hundred dollars in the declaration. The suit was brought in the county court of Houston *207county returnable to its monthly session. The jurisdiction at these sessions of that court is oné'laundred dollars. The case was taken by appeal to the superior court, where verdict was had for more than one hundred dollars, and the judgment was arrested.
1. It is the amount of damages laid in the declaration that fixes the jurisdiction, and not the verdict of the jury. Tyler Cotton Press Company vs. Chevalier, 56 Ga., 494; Lee vs. Nelms, 57 Ib., 256.
2. Therefore the jurisdiction is maintainable; and if the verdict be over the jurisdiction, and more than the plaintiff claims, it may be written down to the sum laid in the declaration. It cannot be for more. Harris vs. Dub, 57 Ga., 77; Ansley vs. Jordan, 61 Ib., 488, 208; 15 Ib., 554; 20 Ib., 91; 45 Ib., 94, and many others.
3. A verdict is certain which can be made certain by what itself contains or by the record. This verdict finds that plaintiff was damaged two certain principal sums on two notes reduced to judgment and interest at a certain per cent, on each. Though the interest be at different rates per centum, the damage found can be ascertained by a simple calculation in multiplication and addition which any school-boy can make. Therefore thé verdict is for a certain sum. All over one hundred dollars' is wrong. Let it be reduced to $100.00 and stand for that sum as damages, with costs of suit; that is, costs in this case on the bond, and not costs in the actions on the notes. Code, §3561 ; 14 Ga., 691; 57 Ib., 304; 19 Ib., 298; 24 Ib., 591. Therefore the judgment on this verdict should not have been arrested.
Judgment reversed, with directions accordingly.